United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF DEFENSE, DECA
SOUTHWEST REGION, Fort Lee, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2
Issued: March 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2012 appellant filed a timely appeal from an August 3, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that an overpayment in compensation
in the amount of $2,117.57 was created for the period June 14, 2010 through February 12, 2011;
(2) whether appellant was at fault in the creation of the overpayment; and (3) whether OWCP
properly set the rate of recovery.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This is appellant’s third appeal to the Board. By decision dated November 5, 2010, the
Board determined that his July 3, 2009 claim for total disability compensation commencing
December 20, 2007 should not be treated as a request for reconsideration but was a request for
modification of a February 16, 2007 wage-earning capacity determination. The Board set aside
OWCP’s finding that appellant had filed an untimely request for reconsideration and remanded
the case for OWCP to evaluate whether modification of the wage-earning capacity determination
was warranted.2 In a November 6, 2012 decision, the Board found the case was not in posture
for decision as to whether OWCP’s February 16, 2007 wage-earning capacity determination
should be modified as a supplemental opinion was required from a second opinion examiner, as
to whether appellant’s condition materially changed. The Board further found that the case was
not in posture for decision as to whether the claim should be expanded to include a back
condition. The Board, however, affirmed the denial of the claim for expansion for the conditions
of stress and depression.3 The facts of the case as set forth in the Board’s prior decisions are
incorporated by reference herein.
Appellant had a January 3, 1996 work injury that OWCP accepted for a right wrist
contusion, right de Quervain’s tendinitis, right carpal tunnel syndrome and a consequential right
knee condition. She has not worked since May 2007. Appellant received disability
compensation at the augmented rate for dependents, based on the fact that she had a dependent
son born on December 19, 1991.
In EN1032 forms completed by appellant on multiple occasions, Part C, the section on
dependents, explained who was considered a dependent and how having a dependant, such as a
child, entitled her to greater compensation:
“A claimant who has no eligible dependants is paid compensation at 66-2/3
percent of the applicable pay rate. A claimant who has one or more eligible
dependents is paid compensation at 75 percent of the applicable pay rate. You
must answer the questions below to ensure your compensation is paid at the
correct rate.”
“You may claim compensation for a dependent if you have one or more of the
following: (1) a husband or wife that lives with you; (b) an unmarried child,
including an adopted child or stepchild, who lives with you and is under 18 years
of age; (c) an unmarried child who is 18 or over, but who cannot support himself
or herself because of mental or physical disability; (d) an unmarried child under
23 years of age who is a full[-]time student and has not completed four years of
school beyond the high school level; [and] (3) a parent who totally depends upon
you for support.”

2

Docket No. 10-340 (issued November 5, 2010).

3

Docket No. 12-825 (issued November 6, 2012).

2

Appellant claimed no dependents in EN1032 forms certified April 19, 2009,
May 1, 2011 and April 19, 2012. A January 13, 2011 OWCP telephone conversation
memorandum indicated that she had “question about dependent change due to son is now
in the military and has left the household for good. Advised that [claimant] must send
this info in writing before a change in dependent status can be made. [Appellant’s] son is
only 19 y[ea]rs old.” In a January 12, 2011 letter, appellant indicated that as of
January 3, 2011, she no longer had any dependents living with her.
In a February 16, 2011 letter, OWCP advised appellant that beginning
February 13, 2011 she would no longer receive augmented compensation for a
dependent. On March 24, 2011 it issued a preliminary determination that an
overpayment of $3,663.12 existed for the period December 19, 2009 through
February 12, 2011 due to a change in compensation rate from the augmented threefourths rate to the basic two-thirds rate due to a change in dependent status as her son
turned age 18 on December 19, 2009.
On March 26, 2011 appellant contested the preliminary overpayment decision on
the grounds that her son was unmarried and a full-time student until June 13, 2010 and
that he was unable to support himself until he enlisted in the U.S. Marine Corps on
December 27, 2010. She noted that her son enlisted in the delayed entry program for the
U.S. Marine Corps on November 2, 2009 and graduated from high school in June 2010.
A March 26, 2011 completed overpayment recovery questionnaire (Form OWCP-20) was
provided. In a September 22, 2011 conference, appellant stated that her son was an
unmarried full-time student until he graduated high school on June 13, 2010. She
indicated that she supported him until he enlisted in the U.S. Marines in December 2010.
OWCP clarified that in regards to supporting appellant’s son, this was not the type of
“incapable of self-support” that is defined for a person to be classified as a dependent.
Appellant stated that she was not contending that her son was incapable of self-support
by virtue of physical or mental disability but that she was his sole support until he went
into the U.S. Marine Corps.
On February 14, 2012 OWCP made a preliminary determination that appellant
received a $2,117.57 overpayment from June 14, 2010 through February 12, 2011
because she received compensation at the augmented rate for dependants when her son
no longer qualified as an eligible dependent after he graduated from high school on
June 13, 2010. In attached worksheets, it calculated that she received $18,997.14 in
compensation from June 15, 2010 through February 12, 2011 but was only entitled to
$16,879.57, a difference of $2,117.57. OWCP found appellant was at fault in creating
the overpayment because there was no evidence after June 13, 2010 that her son was a
full-time student or incapable of self-support and she was aware of and placed on notice
of the definition of self-support as explained in the EN1032 form.
On February 28, 2012 appellant requested a prerecoupment hearing, which was
held on June 13, 2012. She did not disagree with the fact or amount of overpayment, but
argued that she was without fault in creating the overpayment. Appellant stated that an
OWCP document, which she could not identify, told her that her son was a dependent
after age 18 as long as he could not support himself. She also stated that she could not

3

afford to pay the overpayment back. Appellant was provided 30 days to submitted
supportive documentation. No additional information was received.
By decision dated August 3, 2012, OWCP’s hearing representative finalized the
preliminary determination that appellant was at fault in creating a $2,117.57 overpayment
from June 14, 2010 through February 12, 2011 as she received augmented compensation
for her son who no longer qualified as an eligible dependent and that appellant knew or
should have known she was not entitled to augmented compensation. The hearing
representative further found that the overpayment should be recovered at the rate of 10
percent of appellant’s compensation or $200.00 every four weeks until the full amount of
the overpayment plus applicable interest was repaid.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.4 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.5
The basic rate of compensation paid under FECA is 66 2/3 percent of the injured
employee’s monthly pay. Section 8110 of FECA provides that a claimant is entitled to
augmented compensation to three fourths of the employee’s rate of monthly pay if he or she has
a dependent.6 Section 8110(a)(3) provides that a child is considered a dependent if he or she is
under 18 years of age, is over 18 but is unmarried and incapable of self-support because of a
physical or mental disability or is an unmarried student, as defined under section 8101(17).7
FECA provides that compensation will continue at the augmented rate if the child has reached 18
years of age and is a student. Section 8101(17) defines a student as an individual under 23 years
of age who has not completed four years of education beyond the high school level and who is
regularly pursuing a full-time course of study or training at a school, college or university or
other educational or training institute an additional type of educational or training institute as
defined by the Secretary. The federal regulations provide that an additional type of educational
or training institute means a technical, trade, vocational, business or professional school
accredited or licensed by the federal or a state government that provides courses of not less than
three months duration and prepares the individual for a livelihood in a trade, industry, vocation
or profession.8 If a claimant receives augmented compensation during a period where he or she
has no eligible dependents, the difference between the compensation to which he or she was
4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8110.

7

Id. at § 8110(a)(3).

8

20 C.F.R. § 10.5(aa)(1).

4

entitled at the two-thirds compensation rate and the augmented compensation received at the
three-fourths rate constitutes an overpayment of compensation.9
ANALYSIS -- ISSUE 1
Appellant does not contest the fact of the overpayment. Since her son turned 18 on
December 19, 2009 but attended high school until he graduated on June 13, 2010, she received
augmented compensation because her son was an eligible dependent. After June 13, 2010
appellant’s son was no longer a student regularly pursuing a full-time course of study or training
at a school, college or university or other educational or training institute. Although she
contended that she supported her son until he enlisted into the U.S. Marine Corps in
December 2010, she provided no evidence that her son was incapable of self support due to
physical or mental disability. As explained in the EN1032 forms and OWCP’s February 26,
2011 letter, appellant was on notice of the definition of self-support. Accordingly, she was no
longer entitled to augmented compensation after June 13, 2010 as her son was not a qualified
dependent. This creates an overpayment of compensation for the period from June 14, 2010
through February 12, 2011.
OWCP provided a detailed accounting of the amount of compensation appellant should
have received at the statutory 66 2/3 percent rate since there were no qualified dependents. The
worksheets reflect that, from June 15, 2010 through February 12, 2011, appellant was paid
$18,997.14 at the augmented rate but should have been paid $16,879.57. This amounts to an
overpayment amount of $2,117.57. Thus, the Board finds that OWCP’s calculation of a
$2,117.57 overpayment was correct. Accordingly, OWCP properly determined the fact and
amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.10
Section 10.433 of the implementing regulations specifically provide that OWCP may
consider waiving an overpayment if the individual to whom it was made was not at fault in
accepting or creating the overpayment.11 On the issue of fault, 20 C.F.R. § 10.433(a) provides
that an individual will be found at fault if he or she has done any of the following: (1) made an
incorrect statement as to a material fact which he or she knew or should have known to be
incorrect; (2) failed to provide information which he or she knew or should have known to be
material; or (3) accepted a payment which he or she knew or should have known was incorrect.
9

5 U.S.C. § 8110(a) (3); see Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

10

5 U.S.C. § 8129; see P.M.., Docket No. 07-2169 (issued March 3, 2009); Linda E. Padilla, 45 ECAB
768 (1994).
11

Id. at § 10.433(a).

5

The regulations further provide that each recipient of compensation benefits is
responsible to ensure that payments he or she receives from OWCP are proper.12 Whether or not
OWCP determines that an individual was at fault with respect to the creation of an overpayment
depends on the circumstances surrounding the overpayment.13
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in creating the overpayment based on the third
criterion, that she accepted payments which she knew or should have known to be incorrect.14
For it to establish that she was at fault in creating the overpayment, it must show that, when she
received the compensation in question, she knew or should have known that the payment was
incorrect.15 With respect to whether an individual is with fault, section 10.433(b) of OWCP’s
regulations provide that whether OWCP determines that an individual was with fault with
respect to the receipt of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she was being overpaid.16
The Board finds that appellant was at fault in creating the overpayment. The EN1032
forms provided information notifying her as to the status of dependents for augmented
compensation. Appellant was advised as to the requirements for claiming a child as a dependent
and informed that a claimant with no dependents was paid at the 66 2/3 percent basic rate, not
the 75 percent augmented rate. The evidence establishes that, when placed on compensation, she
received it at the augmented rate as her son was under the age of 18. When appellant’s son
turned 18 years old on December 19, 2009 appellant continued to receive compensation at the
augmented rate until he graduated from high school on June 13, 2010. While appellant argued
that her son was unmarried and she continued to support him until he enlisted in the U.S. Marine
Corps in December 2010, she knew or reasonably should have known that she was not entitled to
augmented compensation after her son’s graduation from high school on June 13, 2010. As
noted, her son did not qualify as a full-time student. Additionally, there is no evidence to support
that appellant’s son was unable to support himself because of a mental or physical disability.
While appellant advised that she received an OWCP document that told her she could
receive augmented compensation for her son as long as he was incapable of self support, and
there was no qualification that this lack of self-support had to be due to physical or mental
disability, there is no evidence of such a document on record and she presented no corroborating
evidence. While she may have been unclear as to the definition of self-support, she knew or
should have known that the payments made at the augmented rates after her son graduated high
school on June 13, 2010 were incorrect in view of the cautionary language in the EN1032 forms
12

Id.

13

Id. at § 10.433(b).

14

Steven R. Cofrancesco, 57 ECAB 62 (2006).

15

See Otha J. Brown, 56 ECAB 228 (2004); Karen K. Dixon, 56 ECAB 145 (2004).

16

Supra note 13.

6

that she signed. Appellant is at fault in creating the overpayment and is not eligible for waiver of
recovery. OWCP is required by law to recover the overpayment.17
LEGAL PRECEDENT -- ISSUE 3
Whenever an overpayment has been made to an individual who is entitled to further
payments, proper adjustment shall be made by decreasing subsequent payments of compensation
having due regards to the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to minimize any
resulting hardship upon such individual.18
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly directed recovery of the overpayment at the rate of
10 percent of appellant’s compensation or $200.00 every four weeks from her continuing
compensation.
In setting the rate of recovery at $200.00 every four weeks, OWCP’s hearing
representative noted that appellant did not provide sufficient documentation to determine a
repayment schedule that would allow for consideration of minimization of financial hardship.
There was no current overpayment statement or documented financial evidence. It is appellant’s
responsibility to provide information about income, expenses and assets.19 Section 10.441(a) of
OWCP’s regulations, as noted, directs OWCP to take certain matters into consideration in
establishing the repayment schedule, including the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other relevant factors, so
as to minimize any hardship.20 In view of these circumstances where appellant did not submit
requested financial information after the prerecoupment hearing, OWCP properly considered the
appropriate factors in determining the recovery of the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation from June 14, 2010 through February 12, 2011 as she continued to receive
augmented compensation following her son’s June 13, 2010 high school graduation, in the
amount of $2,117.57. The Board further finds that appellant was with fault in creating the
overpayment and that OWCP properly set the rate of recovery from continuing compensation.

17

No waiver of an overpayment is possible if the claimant is at fault in creating the overpayment. L.J., 59 ECAB
264 (2007).
18

20 C.F.R. § 10.441(a); see supra note 14.

19

Id. at § 10.438.

20

Supra note 18.

7

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

8

